EXHIBIT 10.79

Fiscal Year 2009 Annual Incentive Plan Criteria

The Annual Incentive Plan rewards performance based upon consolidated, business
unit and individual results. The named executive officers are assigned the
following Target Award Percentage of their base salary for fiscal year 2009
Annual Incentive Awards:

 

    Level    

  

Target Award Percentage

CEO

   110%

13

   95%

12

   75%

11

   65%

Awards are based upon the consolidated results of the Company and/or the
individual’s business unit results. The weighting factors for corporate and
business unit performance for named executive officers is as follows:

 

              Level              

  

Corporate / Business Unit Weight

CEO and Level 13

   100% / 0%

11-12

   80% / 20%

The payout multiple of a participant’s Target Award Percentage, depending upon
whether threshold, target, distinguished or super-distinguished performance is
achieved is as follows:

 

Payout Multiple of Target Award Percentage

    

Threshold

   25%

Target

   100%

Distinguished

   150%

Super-Distinguished

   200%

The consolidated results of the Company shall be measured based upon a pro forma
return on equity (“ROE”) calculation. ROE shall be calculated as consolidated
net income divided by consolidated pro forma equity.

 

E-13